UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):August 2, 2013 HAMILTON BANCORP, INC. (Exact Name of Registrant as Specified in Charter) Maryland 001-35693 46-0543309 (State or Other Jurisdiction) (Commission File No.) (I.R.S. Employer of Incorporation) Identification No.) 501 Fairmount Avenue, Suite 200, Towson, Maryland (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code:(410) 823-4510 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition On August 2, 2013, Hamilton Bancorp, Inc. (the “Company”), the holding company for Hamilton Bank, issued a press release announcing its financial results for the quarter ended June 30, 2013. A copy of the Company’s press release dated August 2, 2013 is furnished in Exhibit 99.1 to this report. Item 9.01Financial Statements and Exhibits Exhibit Description Press Release, dated August 2, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. HAMILTON BANCORP, INC. DATE:August 2, 2013 By: /s/ John P. Marzullo John P. Marzullo Senior Vice President, Chief Financial Officer and Treasurer
